Citation Nr: 0737098	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-04 004	)	DATE

	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a right shoulder 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current disability of the right 
shoulder is related to the recurrent dislocations of his 
right shoulder that he experienced in active service, as well 
as to the treatment that he received for these injuries while 
in service.  

The veteran's service medical records show that in April 1957 
he was treated for recurrent dislocation of his right 
shoulder with minimal trauma.  This injury, as diagnosed by 
his treating physician, arose in the line of duty and was 
chronic in nature, not previously recorded, and of 
indeterminate cause.  Consequently, the veteran's treating 
physician requested an X-ray report showing the veteran's use 
of his right shoulder with and without weights.  The report 
revealed no evidence of bone or joint pathology, yet 
indicated the possibility of a humeral head defect.  
Thereafter, an orthopedic consult was performed, during which 
the veteran indicated that he had sustained trauma to his 
shoulder during the past year, but had not sought medical 
treatment for any prior dislocations.  The consultant 
recommended that the veteran undergo manipulation of his 
right shoulder under anesthesia and X-rays to prove whether 
his shoulder could really be dislocated.  This procedure was 
performed in late April 1957.  

The record thereafter reflects that the veteran was 
hospitalized for treatment of his right shoulder, which had 
been shown by X-ray to exhibit partial subluxation.  The 
veteran was told that he should consider undergoing surgical 
correction of his right shoulder and was instructed that he 
should return for further evaluation in five months.  The 
record does not, however, indicate that the veteran underwent 
any further evaluation of his right shoulder.  Prior to 
leaving service in April 1958, the veteran underwent a 
discharge examination, which revealed no shoulder 
abnormalities.  

The veteran contends that in the years following his 
separation from service he self-treated his right shoulder 
until its range of motion began to decrease due to pain.  The 
first post-service medical treatment that the veteran sought 
for pain in his right shoulder of record is dated in June 
2003.  X-rays taken at that time showed degenerative changes 
of his right shoulder.   

In July 2004, the veteran underwent a VA examination, which 
revealed that his right shoulder had limitation of motion and 
decreased strength.   There was no evidence of instability or 
apprehension on range of motion testing.  The VA examiner's 
report indicated that the veteran had been seen in April 1957 
for subluxation of the right shoulder, which was proven by X-
ray, and later that month had undergone manipulation of his 
right shoulder.  Nonetheless, the examiner found nothing of 
record regarding the results of this April 1957 manipulation.  
Indeed, the examiner determined that there was no "definite 
documentation of subluxation or dislocation of the shoulder" 
in the veteran's claims folder.  The examiner subsequently 
concluded that, because there was "no definite documentation 
of subluxation or dislocation" of record, he would be unable 
to resolve the veteran's service connection claim without 
resorting to speculation.  In determining that no "definite 
documentation of subluxation or dislocation of the shoulder" 
existed, however, the examiner appears not to have accounted 
for the information contained in the veteran's service 
medical records, which clearly showed a April 1957 diagnosis 
of recurrent right shoulder dislocation as well as a May 1957 
notation indicating that the veteran had a partial 
subluxation of the right shoulder, proven by X-ray.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran in this case has already been 
afforded a VA examination.  However, the Board finds that the 
examination was inadequate in that it appears that the 
examiner may have based his opinion upon incorrect 
information. As the examiner appears to have not accounted 
for the information contained in the veteran's service 
medical records demonstrating recurrent subluxation, it is 
unclear whether an accurate assessment of the veteran's 
condition was made at the time of the July 2004 VA 
examination.  Because the relationship between the veteran's 
current disability of the right shoulder and the symptoms for 
which he was treated in service remains unclear to the Board, 
the Board finds that remand for an additional examination and 
opinion is necessary in order to fairly address the merits of 
his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
joints examination.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide an opinion as to whether it is 
as likely as not (50 percent 
probability or greater) that any 
current right shoulder disability is 
causally or etiologically related to 
the symptoms for which the veteran was 
treated in service.  The examiner 
should provide the rationale for the 
opinion provided and should 
specifically discuss the veteran's 
treatment in service for a right 
shoulder disability.

2.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


